   Case: 1:21-cv-00021-SNLJ Doc. #: 4 Filed: 02/23/21 Page: 1 of 7 PageID #: 19




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

JACOB TAYLOR SHEPARD,                            )
                                                 )
               Plaintiff,                        )
                                                 )
       V.                                        )          No. 1:21-cv-21-SNLJ
                                                 )
CAPE GIRARDEAU SHERIFF'S                         )
OFFICE and ST. FRANCIS HOSPITAL,                 )
                                                 )
               Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter is before the CQurt on the motion of plaintiff Jacob Taylor Shepard, an

inmate at the Eastern Reception, Diagnostfo and Correctional Center ("ERDCC"), for leave to

commence this civil action without prepaying fees or costs. Having reviewed the motion and the

financial information submitted, in support, the Court has determined to grant the motion, and

assess an initial partial filing fee of $1.70. Additionally, for the reasons discussed below, the

Court will give plaintiff the opportunity to file an amended complaint.

                                          28 U.S.C. § 1915(b)(l)

        Pursuant to 28 U.S.C. § 1915(b)(l),   a prisoner bringing a civil action informa pauperis
is required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an

initial partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the

prisoner's account, or (2) the average monthly balance in the prisoner's account for the prior six-

month period. After payment of the initial partial filing fee, the prisoner is required to make

monthly payments of 20 percent of the preceding month's income credited to his account. 28

U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these monthly
  Case: 1:21-cv-00021-SNLJ Doc. #: 4 Filed: 02/23/21 Page: 2 of 7 PageID #: 20




payments to the Clerk of Court each time the amount in the account exceeds $10.00, until the

filing fee is fully paid. Id.

        Plaintiff did not submit a certified inmate account statement in support of the instant

motion, and he describes experiencing confusion regarding what to submit to the Court. Rather

than hold the instant motion in abeyance and direct plaintiff to file a certified inmate account

statement, the Court will simply assess an initial partial filing fee of $1.00 at this time. However,

any claim that plaintiff is unable to pay that amount must be supported by a certified copy of his

institution account statement.

                                 Legal Standard on Initial Review

        This Court is required to review a complaint filed in forma pauperis to determine whether

summary dismissal is appropriate. See 28 U.S.C. § 1915(e). This Court must dismiss a complaint

or any portion of it that states a frivolous or malicious claim, that fails to state a claim upon

which relief may be granted, or that seeks monetary relief from a defendant who is immune from

such relief. 28 U.S.C. § 1915(e)(2)(B). An action is frivolous if it "lacks an arguable basis in

either law or fact." Neitzke v. Williams, 490 U.S. 319, 328 (1989). An action fails to state a claim

upon which relief may be granted if it does not plead "enough facts to state a claim to relief that

is plausible on its face." Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

        A claim is facially plausible when the plaintiff "pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged."

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible

claim for relief is a context-specific task that requires the reviewing court to draw upon judicial

experience and common sense. Id. at 679. The court must assume the veracity of well-pleaded

facts, but need not accept as true "[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements." Id. at 678 (citing Twombly, 550 U.S. at 555).

                                                 2
  Case: 1:21-cv-00021-SNLJ Doc. #: 4 Filed: 02/23/21 Page: 3 of 7 PageID #: 21




       This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that "if the essence of an allegation is discernible," the court

should "construe the complaint in a way that permits the layperson's claim to be considered

within the proper legal framework." Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015)

(quoting Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even prose complaints

must allege facts which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon,

623 F.2d 1282, 1286 (8th Cir. 1980). Federal courts are not required to assume facts that are not

alleged, Stone, 364 F.3d at 914-15, nor are they required to interpret procedural rules so as to

excuse mistakes by those who proceed without counsel. See McNeil v. United States, 508 U.S.

106, 113 (1993).

                                        The Complaint

       Plaintiffs complaint does not clearly identify the defendants. However, in the

Application to Proceed in District Court Without Prepaying Fees or Costs plaintiff submitted

with the complaint, he identifies the defendants as the Cape Girardeau Sheriffs Office and St.

Francis Hospital. The case at bar is the second of two prisoner civil rights cases plaintiff has

recently filed in this Court against those entities. The first is Shepard v. Cape Girardeau County

Jail and St. Francis Medical Center, No. 1:20-cv-186-MTS (E.D. Mo. Aug. 24, 2020). There,

plaintiff filed a complaint on August 24, 2020, and filed an amended complaint on January 8,

2021 after being directed to do so by the Court. As of the date of this order, it has not been

determined whether the amended complaint survives initial review, no defendant has been served

with process, and the matter remains pending.

       In the instant complaint, plaintiff references numerous instances of alleged violations of

his constitutional rights. Plaintiff does not clearly state where each instance of misconduct took



                                                3
  Case: 1:21-cv-00021-SNLJ Doc. #: 4 Filed: 02/23/21 Page: 4 of 7 PageID #: 22




place, nor does he clearly identify the person or persons responsible. Instead, plaintiff mostly

refers to the responsible individuals as "medical staff," "the COs," or "they," without alleging

sufficient facts to permit the identification of any individual following discovery. In setting forth

his claims for relief, plaintiff describes a wide range of misconduct. Such misconduct includes

shoving, denial of medical attention for complaints related to chest pain and diarrhea, rat poison

in the food, difficulties with mail service, and having his cell door opened. Plaintiff sets forth his

allegations in the form of a long and rambling narrative instead of alleging facts that could be

construed as stating a plausible claim for relief. Because of the manner in which plaintiff

prepared the instant complaint, the Court is unable to either identify the proper defendants, or

discern plaintiffs actual claims for relief

       The Court will give plaintiff the opportunity to file an amended complaint to clearly set

forth his claims. The amended complaint will replace the original. See In re Wireless Telephone

Federal Cost Recovery Fees Litigation, 396 F.3d 922, 928 (8th Cir. 2005) ("It is well-established

that an amended complaint supersedes an original complaint and renders the original complaint

without legal effect"). Plaintiff must type or neatly print the amended complaint on the Court's

prisoner civil rights complaint form, which will be provided to him. See E.D. Mo. L.R. 2.06(A)

("All actions brought by self-represented plaintiffs or petitioners should be filed on Court-

provided forms where applicable.").

       In the "Caption" section of the complaint form, plaintiff should write the name of the

defendant he intends to sue. See Fed. R. Civ. P. lO(a) ("The title of the complaint must name all

the parties"). Plaintiff must avoid naming anyone as a defendant unless that person is directly

related to his claim. Plaintiff must also specify the capacity in which he intends to sue the

defendant.



                                                  4
  Case: 1:21-cv-00021-SNLJ Doc. #: 4 Filed: 02/23/21 Page: 5 of 7 PageID #: 23




       In the "Statement of Claim" section of the form complaint, plaintiff should begin by

writing the defendant's name. In separate, numbered paragraphs under that name, plaintiff

should set forth a short and plain statement of the facts that support his claim or claims against

that defendant. See Fed. R. Civ. P. 8(a). Each averment must be simple, concise, and direct. See

id. Plaintiff must state his claims in numbered paragraphs, and each paragraph should be "limited

as far as practicable to a single set of circumstances." See Fed. R. Civ. P. lO(b). If plaintiff names

a single defendant, he may set forth as many claims as he has against that defendant. See Fed. R.

Civ. P. 18(a). If plaintiff names more than one defendant, he should only include claims that

arise out of the same transaction or occurrence, or simply put, claims that are related to each

other. See Fed. R. Civ. P. 20(a)(2).

       It is important that plaintiff allege facts explaining how the defendant was personally

involved in or directly responsible for causing harm. See Madewell v. Roberts, 909 F.2d 1203,

1208 (8th Cir. 1990). Plaintiff must explain the role of the defendant, so that the defendant will

have notice of what he or she is accused of doing or failing to do. See Topchian v. JPMorgan

Chase Bank, NA., 760 F.3d 843, 848 (8th Cir. 2014) (stating that the essential function of a

complaint "is to give the opposing party fair notice of the nature and basis or grounds for a

claim."). Furthermore, the Court emphasizes that the "Statement of Claim" requires more than

"labels and conclusions or a formulaic recitation of the elements of a cause of action." See

Neubauer v. FedEx Corp., 849 F .3d 400, 404 (8th Cir. 2017).

       Plaintiff has also filed a motion to appoint counsel. The Court will deny the motion at this

time, without prejudice. A pro se litigant has no statutory or constitutional right to have counsel

appointed in a civil case. Ward v. Smith, 721 F.3d 940, 942 (8th Cir. 2013), Stevens v. Redwing,

146 F.3d 538, 546 (8th Cir. 1998). However, a court may appoint counsel in a civil case if it is



                                                  5
  Case: 1:21-cv-00021-SNLJ Doc. #: 4 Filed: 02/23/21 Page: 6 of 7 PageID #: 24




"convinced that an indigent plaintiff has stated a non-frivolous claim ... and where the nature of

the litigation is such that plaintiff as well as the court will benefit from the assistance of

counsel." Patterson v. Kelley, 902 F.3d 845, 850 (8th Cir. 2018). Factors relevant to such

determination are the complexity of the case, the ability of the pro se litigant to investigate the

facts, the existence of conflicting testimony, and the ability of the pro se litigant to present his or

her claim. Phillips v. Jasper Cty. Jail, 437 F.3d 791, 794 (8th Cir. 2006).

       After considering the relevant factors, the Court concludes the appointment of counsel is

unwarranted at this time. First, plaintiff has not yet stated a nonfrivolous claim. Additionally,

there is no indication that this case is factually or legally complex, nor is there any indication that

plaintiff will be unable to investigate the facts. Also, the motion is premature. The Court will

therefore deny the motion for the appointment of counsel without prejudice, and will entertain

future motions for the appointment of counsel, if appropriate, as this litigation progresses.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion seeking leave to commence this

action without prepaying fees or costs (ECF No. 2) is GRANTED.

       IT IS FURTHER ORDERED that plaintiff must pay an initial filing fee of $1.00 within

thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance payable to

"Clerk, United States District Court," and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) the statement that the remittance is for an

original proceeding.

       IT IS FURTHER ORDERED that the Clerk is directed to mail to plaintiff a copy of the

Court's prisoner civil rights complaint form.




                                                  6
  Case: 1:21-cv-00021-SNLJ Doc. #: 4 Filed: 02/23/21 Page: 7 of 7 PageID #: 25




       IT IS FURTHER ORDERED that plaintiff must file an amended complaint within

thirty (30) days from the date of this Order.

       IT IS FURTHER ORDERED that plaintiff's motion to appoint counsel (ECF No. 3) is

DENIED without prejudice.

       Plaintiff's failure to timely comply with this order may result in the dismissal of this

case, without prejudice and without further notice.

        Dated this   ,l,   tJ1   day of February, 2021.




                                                    STEPHENN.LIMBXH,J.
                                                    SENIOR UNITED STATES DISTRICT JUDGE




                                                    7
